          Case 2:18-cv-14046-ILRL-MBN Document 76 Filed 04/15/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


TAYLOR ENERGY COMPANY LLC                                        CIVIL ACTION

VERSUS                                                           NUMBER: 18-14046
                                                                     c/w 18-14051

KRISTI LUTTRELL, ET AL.                                          SECTION: "B"(5)


                                     ORDER ON MOTION
                                      APRIL 12, 2019

APPEARANCES:

MOTION:

(1)       Plaintiff’s Motion to Compel, Motion for Evidentiary Hearing, and Alternative Motion
          for Expedited Discovery (Rec. doc. 68).

      1    :    Continued to April 24, 2019 at 11:00 a.m.

           :    No opposition.

           :    Opposition.



                                           ORDERED

           :    Dismissed as moot.

           :    Dismissed for failure of counsel to appear.

           :    Granted.

           :    Denied.

           :    Other.



                                                    MICHAEL B. NORTH
                                              UNITED STATES MAGISTRATE JUDGE
